DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the Figures have handwritten labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claims 1, 4, 14, and 17 with specification support in published [0033]; “patient fixation apparatus” in claims 1, 14, and 17 with support in [0014]; and “column adjustment device” in claim 8 with support in [0044].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 2, it appears ‘portion’ should be inserted after ‘column’.
In claim 12, “the at least one pivot joint” lacks antecedence.
In claim 17, line 17, it appears the first ‘the’ should be removed to introduce the term.
In claim 18, line 2, it appears ‘joints’ should be ‘joint’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nahum et al (US Pub 2018/0132965 -cited by applicant).
Re claims 1, 13, 17: Nahum discloses a patient stabilization system, comprising:
a stabilization base [0037; see box1];
a plurality of wheels mounted to the stabilization base, wherein the plurality of wheels is configured to move the stabilization base along a floor surface of an operating room [0038; see the rollers 2 that move box 1 along the floor of the operating room];
a locking mechanism configured to selectively restrain movement of the stabilization base with respect to the surface [0038; see locking means 12 which fixes base 1 to the surface as it is affixed to patient lying on support 18; alternatively, see Fig 8 with the wheels having conventional caster locks];
a column portion extending upwards from the stabilization base (Figure 8; see proximal portion of arm 6 which extends vertically);
at least one arm, wherein a proximal portion of the at least one arm is coupled to the column portion [0055, Fig. 8; see frame 17 as the arm coupled to column 6]; and
an adaptor coupled to a distal portion of the at least one arm, wherein the adaptor is configured to couple to a patient fixation apparatus secured to an anatomical feature of a patient, and wherein the patient stabilization system is configured to anchor the patient fixation apparatus to the surface in a secured state [0055; see the standard system 19 to lock to the patient head wherein support 18 is fixed to the floor].
Further, the stabilization system is used in a method comprising activating a locking mechanism of a patient stabilization system to anchor the patient stabilization system to a surface [0038; see locking means 12 which is activated to fix base 1 to the surface as it is affixed to patient lying on support 18; alternatively, see Fig 8 with the wheels having conventional caster locks which are activated by pushing up/down on the caster lock]; and anchoring a robot base of a surgical robot system to restrain the movement between the robot base of the surgical robot system and the patient stabilization system [0041; see the robot arm 3 having a base coupled to stabilization base 1 to restrain movement between the two].
Re claim 2: Each wheel of the plurality of wheels is mounted in a respective wheel module of a plurality of wheel modules, and wherein the plurality of wheel modules are mounted to the stabilization base (Fig. 8, see the structure between wheels 2 and box 1 which is a wheel module mounted to the base 1).
Re claim 11: The at least one arm comprises at least one pivot joint [0057; see the frame 17 attachment point to headrest 19 which is a pivot point with 5 dof].
Re claim 18: The method includes restraining rotation of at least one pivot joint of the stabilization base, the column portion, the at least one arm, the adaptor, or some combination thereof, such that the patient stabilization system is rigid in the secured state [0057; see the pivot joint between frame 17 and headrest 19, which couples the stabilization system rigidly].
Re claims 19, 20: The method includes anchoring the surgical robot system to the surface and to the stabilization system [0055, Fig 8; see the fixation of stabilization system to a patient or the locking of the wheels, which anchors the robot system 3 to the floor surface and to the stabilization system]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nahum et al (US Pub 2018/0132965 -cited by applicant), as applied to claim 1, in view of Johnson et al (US Pub 2017/0215825 -cited by applicant).
Re claim 3: Nahum discloses all features including the wheels 2, but does not disclose the plurality of wheels comprises omni wheels. However, Johnson teaches of a portable medical system wherein omni wheels are use [0016; see the omni-directional wheels 62]. It would have been obvious to the skilled artisan to modify Nahum, to use omni wheels as taught by Johnson, in order to provide movement in any direction in an xy plane.

Claims 4-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nahum et al (US Pub 2018/0132965 -cited by applicant), as applied to claim 1, in view of Ross et al (US Pub 2017/0065355 -cited by applicant).
Re claims 4-7: Nahum discloses all features including the wheels 2 and modules and locks, but does not disclose the locking mechanism is configured to retract each wheel of the plurality of wheels into a respective wheel module in the secured state, the stabilization base comprises a plurality of support poles extending downward from the stabilization base, wherein the plurality of support poles is configured to support the stabilization base in response to retracting each wheel of the plurality of wheels into a respective wheel module, the plurality of support poles comprises three support poles, and wherein each of the three support poles are disposed proximate a different wheel of the plurality of wheels, or contact between the plurality of support poles and the surface is configured to restrain movement of the stabilization base with respect to the surface. However, Ross teaches of a portable surgical robot wherein the locking mechanism is configured to retract each wheel of the plurality of wheels into a respective wheel module in the secured state [0065, Fig 5C; see the wheel modules 110 wherein the wheels 202 retract into the modules], the stabilization base comprises a plurality of support poles extending downward from the stabilization base, wherein the plurality of support poles is configured to support the stabilization base in response to retracting each wheel of the plurality of wheels into a respective wheel module [0065; see the legs 480 that are support poles that extend such that the wheels 202 no longer touch the ground surface 600 when the wheels are retracted], the plurality of support poles comprises three support poles, and wherein each of the three support poles are disposed proximate a different wheel of the plurality of wheels (Fig 5C see the legs 480 for each wheel), and contact between the plurality of support poles and the surface is configured to restrain movement of the stabilization base with respect to the surface [0065; see that the legs 480 extend to restrain movement and fix the base to the floor]. It would have been obvious to the skilled artisan to modify Nahum, to incorporate the wheel modules and support poles as taught by Ross, in order to provide a more stable fixation of the stabilization system during a medical procedure.
Re claim 14: Nahum discloses a surgical system, comprising:
a stabilization system comprising:
a stabilization base [0037; see box1];
a plurality of wheels mounted to the stabilization base, wherein the plurality of wheels is configured to move the stabilization base along a floor surface of an operating room [0038; see the rollers 2 that move box 1 along the floor of the operating room];
a locking mechanism configured to selectively restrain movement of the stabilization base with respect to the surface [0038; see locking means 12 which fixes base 1 to the surface as it is affixed to patient lying on support 18; alternatively, see Fig 8 with the wheels having conventional caster locks];
a column portion extending upwards from the stabilization base (Figure 8; see proximal portion of arm 6 which extends vertically);
at least one arm, wherein a proximal portion of the at least one arm is coupled to the column portion [0055, Fig. 8; see frame 17 as the arm coupled to column 6]; and
an adaptor coupled to a distal portion of the at least one arm, wherein the adaptor is configured to couple to a patient fixation apparatus secured to an anatomical feature of a patient, and wherein the patient stabilization system is configured to anchor the patient fixation apparatus to the surface in a secured state [0055; see the standard system 19 to lock to the patient head wherein support 18 is fixed to the floor]; and
a surgical robot system utilized in at least a portion of a medical procedure, wherein a robot base of the surgical robot system is anchored with respect to the patient stabilization system [0036; see robotic arm 3 which has a proximal portion base anchored to the stabilization base 1].
Nahum discloses all features including the wheels 2 and modules and locks, but does not disclose a plurality of support poles extending downward from the stabilization base, wherein the plurality of support poles is configured to support the stabilization base in response to retracting each wheel of the plurality of wheels into a respective wheel module. However, Ross teaches of a portable surgical robot wherein the locking mechanism is configured to retract each wheel of the plurality of wheels into a respective wheel module in the secured state [0065, Fig 5C; see the wheel modules 110 wherein the wheels 202 retract into the modules], the stabilization base comprises a plurality of support poles extending downward from the stabilization base, wherein the plurality of support poles is configured to support the stabilization base in response to retracting each wheel of the plurality of wheels into a respective wheel module [0065; see the legs 480 that are support poles that extend such that the wheels 202 no longer touch the ground surface 600 when the wheels are retracted]. It would have been obvious to the skilled artisan to modify Nahum, to incorporate the wheel modules and support poles as taught by Ross, in order to provide a more stable fixation of the stabilization system during a medical procedure.
Re claims 15, 16: Nahum discloses the surgical robot system is anchored to the surface and to the stabilization system [0055, Fig 8; see the fixation of stabilization system to a patient or the locking of the wheels, which anchors the robot system 3 to the floor surface and to the stabilization system]. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nahum et al (US Pub 2018/0132965 -cited by applicant), as applied to claim 1, in view of Lindel (US 5,742,664).
Re claims 8-10: Nahum discloses all features except for a column adjustment device configured to adjust a height of the column. However, Lindel teaches of a patient assist handle arrangement including a column adjustment device configured to adjust a height of the column, wherein the device is a hand crank with an internal lead screw, and wherein the internal lead screw comprises a pitch configured to restrain back driving of the internal lead screw (col 4, lines 39-47; see the hand crank 90 that includes shaft 92 and flanges 26, 28 as the lead screw with pitch to strain back driving). It would have been obvious to the skilled artisan to modify Nahum, to incorporate the hand crank as taught by Lindel, in order to improve positioning of the column relative to the patient via adjustment in more directions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nahum et al (US Pub 2018/0132965 -cited by applicant), as applied to claim 1, in view of Bruns et al (US 4,784,014).
Re claim 12: Nahum discloses all features except that the pivot joint is a hirth joint. However, Bruns teaches of a robot joint including hirth type gears (see Abstract). It would have been obvious to the skilled artisan to modify Nahum, to incorporate a hirth joint as taught by Bruns, as such is a well known joint type and would be incorporated to achieve predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793